Exhibit 10.2




AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment (“Amendment”) to that certain Executive Employment Agreement
dated May 30, 2008 (“Agreement”), by and between Timothy Busch (“Executive”) and
Nexstar Broadcasting Group Inc., a Delaware corporation (“Company”) is hereby
amended effective as of May 31, 2013 as follows:


1.           Paragraph 2 of the Agreement is deleted in its entirety and
replaced with the following:


“2.           Term of Employment.     Unless terminated earlier as provided in
Paragraph 3, the Company’s employment of Executive under this Agreement will
continue until May 31, 2018, provided, however, that the term of employment
under this Agreement will be automatically renewed for successive one-year
periods (the first of which will commence on June 1, 2018) unless, at least
ninety (90) days prior to the end of the then current term of employment under
this Agreement, Executive or the Company gives written notice to the other of
the notifying party’s intent not to renew the term of employment under this
Agreement as of the end of the then current term.”


4.           Paragraphs 4(a) and 4(b) are deleted in their entirety and replaced
with the following:


“4.           Compensation.


(a) Base Salary.     During the term of this Agreement, Executive will be
entitled to receive a base salary (“Base Salary” at the annual rate specified
below:


From June 1, 2013 through May 31,
2014                                                                                                           $425,000
From June 1, 2014 through May 31,
2015                                                                                                           $435,000
From June 1, 2015 through May 31,
2016                                                                                                           $445,000
From June 1, 2016 through May 31,
2017                                                                                                           $455,000
From June 1, 2017 through May 31,
2018                                                                                                           $475,000


(b)           Bonus.                         After the end of each Company
fiscal year during the term of this Agreement, Executive will be entitled to
receive an annual bonus (the “Bonus”), in an amount, if any, up to the amount
specified below [or in excess of such amount, as the CEO, with the approval of
the Compensation Committee of the Company’s board of directors (the
“Compensation Committee”), may determine is appropriate], pro-rated for any
partial fiscal year during which Executive is employed by the Company pursuant
to this Agreement, to be determined by the CEO, with the approval of the
compensation Committee, based on, among other things, whether the Company
achieved the budgeted revenue and profit goals established for such fiscal year:


After the 2013 fiscal
year                                                                                                $212,500
After the 2014 fiscal
year                                                                                                $217,500
After the 2015 fiscal
year                                                                                                $222,500
After the 2016 fiscal
year                                                                                                $227,500
After the 2017 fiscal
year                                                                                                $237,500”


5.           Headings.  The headings in the Paragraphs of this Amendment are
inserted for convenience only and will not constitute a part of this Agreement.
 
6.           Severability.  The parties agree that if any provision of this
Amendment is under any circumstances deemed invalid or inoperative, the
Amendment will be construed with the invalid or inoperative provision deleted,
and the rights and obligations of the parties will be construed and enforced
accordingly.
 
7.           Governing Law.  This Amendment is governed by and construed in
accordance with the internal law of the State of Delaware without giving effect
to any choice of law or conflict provision or rule that would cause the laws of
any jurisdiction other than the State of Delaware to be applied.
 
8.           Amendment; Modification.  This Amendment may not be amended,
modified or supplemented other than in a writing signed by the parties hereto.
 
 
9.           Entire Agreement.  The Agreement as amended by this Amendment is
hereby ratified in full and embodies the entire agreement between the parties
hereto with respect to Executive’s employment with the Company, and there have
been and are no other agreements, representations or warranties between the
parties regarding such matters.
 
10.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year written below.
 

/s/ Timothy Busch    /s/ Perry A. Sook    Timothy Busch Perry A. Sook Executive
President & Chief Executive Officer   Nexstar Broadcasting, Inc.

 

Date: June 3, 2013 Date: June 3, 2013